Citation Nr: 1018660	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-133 14A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1972 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claims currently on appeal.  

The Veteran was scheduled for a hearing at the RO in St. 
Petersburg, Florida in October 2007.  However, VA received 
written notice from the Veteran in September 2007 indicating 
his intent to cancel his scheduled hearing.  

In a statement received by VA in September 2007, the Veteran 
appears have raised a claim to reopen his previously 
withdrawn claim of bipolar disorder.  However, this has not 
yet been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
this claim, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during, or as 
a result of, active military service.  

2.  The Veteran's hepatitis C did not manifest during, or as 
a result of, active military service.  

3.  VA received notification from the Veteran in August 2007, 
indicating that he did not wish to proceed with his appeal 
seeking entitlement to service connection for bipolar 
disorder.  This notification was received prior to the 
promulgation of a decision.  



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hypertension have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.102, 3.303 (2009).  

2.  The criteria for establishing entitlement to service 
connection for hepatitis C have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).  

3.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for bipolar disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in July 2005 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  Even though the Veteran was not provided 
with the Dingess requirements (specifically, how disability 
ratings and effective dates are assigned) until after the 
initial adjudication of that claim in a letter dated March 
2006, the claim was subsequently readjudicated, no prejudice 
has been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  In any event, because the claims are being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Withdrawn Claim

The Veteran perfected an appeal from a November 2005 rating 
decision that, in pertinent part, declined to reopen the 
Veteran's claim of entitlement to service connection for 
bipolar disorder for failure to submit new and material 
evidence.  VA subsequently received notice from the Veteran 
in August 2007 indicating that he did not wish to further 
pursue his appeal for service connection for bipolar 
disorder.  An appeal may be withdrawn at any time before a 
decision is rendered by the Board.  38 C.F.R. § 20.204(b) 
(2009).  Once the Veteran withdrew this issue, there remained 
no allegations of error of fact or law for appellate 
consideration.  The Board no longer has jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2009).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the Veteran's claims of entitlement to service 
connection for hypertension or hepatitis C because there is 
no evidence to satisfy the second McLendon criterion 
discussed above.  Specifically, there is no medical or lay 
evidence suggesting that the Veteran suffered a disease or 
injury during active military service related to either of 
his claimed disabilities.  Therefore, a medical examination 
would serve no useful purpose in this case, since the 
requirement of an in-service disease or injury to establish a 
service connection claim cannot be met upon additional 
examination.  The Veteran was not prejudiced by the lack of 
VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, VA has obtained as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private treatment records, including his medical 
records from the Florida Department of Corrections, have also 
been obtained and incorporated into the evidence of record.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  



Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as hypertension, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Hypertension

The Veteran contends that he is entitled to service 
connection for hypertension.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's hypertension did not manifest during, or as a 
result of, active military service.  As such, service 
connection is not warranted.

The Veteran's service treatment records do not suggest that 
the Veteran was treated for, or diagnosed with, hypertension 
during his active military service.  According to the 
Veteran's June 1979 separation examination, the Veteran had a 
systolic blood pressure of 118 millimeters (mm) and a 
diastolic blood pressure of 80mm.  Hypertension is defined as 
diastolic blood pressure that is predominantly 90 mm or 
greater, or systolic blood pressure that is predominantly 160 
mm or greater with a diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) 
(2009).  Therefore, the evidence demonstrates that the 
Veteran did not suffer from hypertension at the time of his 
separation from active duty.  The remainder of the Veteran's 
service treatment records are silent as to blood pressure 
readings that would be suggestive of hypertension.  

There is also no evidence of hypertension within one year of 
the Veteran's separation from active duty, and as such, the 
presumption of in-service incurrence is not applicable.  38 
C.F.R. § 3.309.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not suggest 
that the Veteran has suffered from chronic symptomatology of 
hypertension since his separation from active duty.  
According to a March 1980 private treatment record, the 
Veteran had a systolic blood pressure of 140 mm and a 
diastolic blood pressure of 80 mm.  An April 1986 VA 
treatment record demonstrates that the Veteran had a systolic 
blood pressure of 110 mm and a diastolic blood pressure of 74 
mm.  This evidence demonstrates that the Veteran was not 
suffering from hypertension at this time.  

The first evidence of record demonstrating that the Veteran 
was suffering from chronic hypertension appears to be a 
December 1997 hypertension clinic flow sheet from the Florida 
Department of Corrections.  When considering whether or not 
to grant a claim for service connection, the Board may take 
into consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
treatment for hypertension for approximately 18 years after 
separation from service tends to demonstrate that the Veteran 
did not suffer from chronic symptomatology since his 
separation from active duty.  

The record also contains no lay evidence to relate the 
Veteran's hypertension to military service.  The Board 
recognizes that the Veteran believes he is entitled to 
service connection for hypertension.  However, he has not 
submitted any evidence or lay testimony to indicate that his 
hypertension is related to military service.  According to 
the Veteran's March 2006 notice of disagreement, he believed 
that he was entitled to service connection because a review 
of the evidence of record would demonstrate that he was 
currently suffering from hypertension.  While the evidence 
does establish a current diagnosis of hypertension, the 
existence of a present disability is not in and of itself 
sufficient to warrant a grant of service connection.  There 
must also be evidence of in-service occurrence or aggravation 
of a disease or injury and medical evidence of a nexus 
between this in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
In the present case, there is no in-service evidence of 
hypertension, nor has the Veteran alleged that it manifested 
during military service.  

In summary, the preponderance of the evidence of record 
demonstrates that the Veteran did not suffer from 
hypertension during his active military service, or within 
one year of his separation from active duty.  In fact, there 
is no evidence of hypertension until nearly two decades after 
separation from active duty.  The record also contains no 
medical evidence suggesting any possible relationship between 
the Veteran's hypertension and his active military service.  
Finally, the Veteran has not claimed that he has suffered 
from this disorder since his military service.  As such, 
service connection is not warranted for hypertension.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hypertension must be denied.

Hepatitis C

The Veteran contends that he is entitled to service 
connection for hepatitis C.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's hepatitis C did not manifest during, or as a result 
of, active military service.  As such, service connection is 
not warranted.  

The Veteran's service treatment records do not suggest that 
the Veteran was treated for, or diagnosed with, hepatitis 
during his active military service.  There was no diagnosis 
of this condition, or any other condition of the liver, at 
the time of the Veteran's June 1979 separation examination.  
The remainder of the Veteran's service treatment records fail 
to suggest that the Veteran was ever diagnosed for hepatitis, 
or treated for its associated symptomatology.  As such, there 
is no evidence of an in-service disease or injury related to 
hepatitis.  

As already noted, when there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage, 10 Vet. App. at 495-98.  Medical 
evidence must relate this chronic symptomatology to the 
Veteran's present condition.  See id.  

The Veteran's post-service treatment records fail to 
demonstrate that the Veteran suffered from chronic 
symptomatology of hepatitis after his separation from active 
duty.  According to a March 1981 private treatment record, 
the Veteran suffered from no liver disease, and there was no 
mention of any hepatitis.  A November 1981 private treatment 
record notes that the Veteran was seen in the emergency room 
with a history of snorting cocaine.  In January 1992, the 
Veteran was hospitalized for drug abuse.  It was noted that 
the Veteran had used cocaine since the age of 22 and that he 
had a history of intravenous (IV) drug use as well.  A 
February 1992 VA treatment record notes that the Veteran had 
elevated liver function tests.  Finally, an August 1998 
treatment record from the Florida Department of Corrections 
notes that the Veteran was hepatitis C reactive and he was 
diagnosed as hepatitis C positive.  

The above evidence demonstrates that the Veteran is not 
entitled to service connection for hepatitis C.  There is no 
evidence of this disability or any associated symptomatology 
during the Veteran's active military service.  The first 
evidence suggestive of a disorder is a February 1992 
treatment record in which the Veteran was noted to have an 
elevated liver function test.  However, there is no confirmed 
diagnosis until 1998.  This lack of treatment for more than a 
decade suggests that the Veteran did not suffer from chronic 
symptomatology since his separation from active duty.  See 
Maxson, 12 Vet. App. at 459 (the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence).  In addition, the evidence of record 
demonstrates an extensive history of IV drug use and nasal 
cocaine use.  IV drug use and intranasal cocaine are known 
risk factors for hepatitis C.  For the Board to conclude that 
the Veteran's drug usage specifically resulted in his 
hepatitis C would, of course, require engagement in 
speculation.  38 C.F.R. § 3.102.  However, such a conclusion 
by the Board is not necessary, as there is no lay or medical 
evidence to suggest that the Veteran's hepatitis C is related 
to military service.  

As a final matter, the Board notes that the Veteran has 
submitted no evidence or testimony to support the finding 
that his hepatitis C is related to his military service.  In 
fact, the Veteran indicated in his substantive appeal to the 
Board that his first treatment for hepatitis C was when he 
was in the drug rehabilitation program in 1992.  This 
evidence does not suggest a relationship to military service.  
Also, as discussed in the previous section, the Veteran 
suggested in his March 2006 notice of disagreement that he 
was entitled to compensation for his disabilities because the 
evidence demonstrated that he currently had hepatitis C.  
However, there must also be evidence of in-service occurrence 
or aggravation of a disease or injury and medical evidence of 
a nexus between this in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  In the present case, there is no evidence, medical 
or otherwise, of an in-service disease or injury related to 
hepatitis C.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hepatitis C must be denied.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for hepatitis C is denied.  

The Veteran's claim of entitlement to service connection for 
bipolar disorder is dismissed.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


